DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
Claims 1-15, 19 and 23-26 are pending, claims 1-13 having been withdrawn, claims 16-18 and 20-22 having been cancelled and claims 25 and 26 having been newly added.
Claims 14, 15, 19 and 23-26 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 14, 15, 19, 23 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 19 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. in view of U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. and U.S. Patent App. Pub. No. 2004/0163668 to Chung et al.
As to claims 14 and 19, Beck discloses a method for cleaning a semiconductor wafer (see Beck paragraph [0014]) comprising: holding a semiconductor wafer by a chuck (see Beck paragraph [0017] where chucks are well-known in the art – see Wang); spraying cleaning liquid on the surface of the semiconductor wafer (see Beck paragraph [0018]-[0019]); positioning an ultra or mega sonic device above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer (see Beck Fig. 2, ref.#40; paragraph [0015] and [0019]); and driving the chuck to rotate at a spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Beck paragraph [0018]-[0019] and [0024]-[0028]).  Furthermore, Beck discloses that the spraying cleaning liquid on the surface of the semiconductor wafer can be by at least one center dispenser where the center dispenser can be opposite the center of the wafer or slightly over the center of the semiconductor wafer (see Beck Fig. 2 and 5 disclosing multiple fluid nozzles 52 including one at the center or slightly over the center of the of the semiconductor wafer).   It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
Beck does not explicitly disclose that the ultra or mega sonic device is capable of being driven.  Wang discloses a similar cleaning method wherein the ultra or mega sonic device has an actuator capable of positioning the acoustic device over the substrate to be cleaned (see Wang Fig. 4, ref.#4003; 4006, 4007; paragraphs [0029] and [0034]).  It would have been obvious to one of ordinary skill in the 
The combination of Beck and Wang does not explicitly disclose that the spin speed is in the range of 10-30 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 8 rpm to 50 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” the combination of Beck, Wang and Chung discloses that the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  Thus, the combination of Beck, Wang and Chung are read as disclosing that the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid without phases alternating between gas and liquid in the gap.
As to claim 15, the combination of Beck, Wang and Chung discloses that the surface of the substrate can be hydrophilic (see Beck paragraph [0039] disclosing aluminum, glass and ceramic surfaces).
As to claim 25 and 26, Beck discloses a method for cleaning a semiconductor wafer (see Beck paragraph [0014]) comprising: holding a semiconductor wafer by a chuck (see Beck paragraph [0017] 
Beck does not explicitly disclose that the ultra or mega sonic device is capable of being driven.  Wang discloses a similar cleaning method wherein the ultra or mega sonic device has an actuator capable of positioning the acoustic device over the substrate to be cleaned (see Wang Fig. 4, ref.#4003; 4006, 4007; paragraphs [0029] and [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the acoustic driver as disclosed by Wang in order to better control the positioning of the acoustic device.
The combination of Beck and Wang does not explicitly disclose that the spin speed is in the range of 10-45 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 8 rpm to 50 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” the combination of Beck, Wang and Chung discloses that the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  Thus, the combination of Beck, Wang and Chung is read as disclosing that the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid without phases alternating between gas and liquid in the gap.
As to claims 23 and 24, the combination of Beck, Wang and Chung discloses that the side dispensers can be disposed at a side of the ultra or mega sonic device where the side dispenser has a plurality of jetting holes which are arranged in a line disposed along the side of the ultra or mega sonic device (see Beck Fig. 2 disclosing a line of holes along a side of the ultra or mega sonic device 40).

Claim 14, 15, 19 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. in view of U.S. Patent App. Pub. No. 2004/0163668 to Chung et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al.
As to claims 14 and 19, Wang discloses a method for cleaning a semiconductor wafer (see Wang Abstract) comprising: holding a semiconductor wafer by a chuck (see Wang Fig. 4, ref.#4010 and 4014; paragraph [0029], [0033]); spraying cleaning liquid on the surface of the semiconductor wafer (see Wang Fig. 4, ref.#4012, paragraph [0035]); driving an ultra or mega sonic device to a position above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer (see Wang Fig. 4, ref.#4003; paragraph [0034]); and driving the chuck to rotate  making the ultra or mega sonic energy be transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Wang paragraph [0033]).  It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
While Wang discloses that the wafer is rotated at a spin speed in the range of 10 rpm to 1500 rpm, Wang does not explicitly disclose that the wafer rotates at a spin speed lower than a set spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid at a rotation speed in the range of 10-30 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the 
The combination of Wang and Chung does not explicitly disclose that the spraying cleaning liquid on the surface of the semiconductor wafer is by at least one center dispenser.  Beck discloses a similar cleaning method wherein the spraying cleaning liquid on the surface of the semiconductor wafer is done by at least one center dispenser where the center dispenser can be opposite the center of the wafer or slightly over the center of the semiconductor wafer (see Beck Fig. 2 and 5 disclosing multiple fluid nozzles 52 including one at the center or slightly over the center of the of the semiconductor wafer).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ultra sonic or mega sonic device including the dispensers disclosed by Beck in order reduce excess waste of cleaning fluids (see Beck paragraph [0003]).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” while Wang appears to disclose that the gap is filled during rotation (see Wang Figs. 4 and 6), to the extent that it could be argued that Wang does not disclose that the gap is filled during rotation without phases alternating between gas and liquid in the gap, Beck a similar cleaning method wherein the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang and Chung would rotate the wafer such that the surface of the semiconductor wafer and 
As to claim 15, the combination of Wang and Chung does not explicitly disclose that the surface of the semiconductor wafer is hydrophilic.  Beck discloses a similar cleaning method wherein the surface of a semiconductor wafer to be cleaned can be a hydrophilic surface (see Beck paragraph [0039] disclosing aluminum, glass and ceramic surfaces).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Wang and Chung on the substrates disclosed by Beck and the results would have been predictable (cleaning of semiconductor surfaces using ultra sonic or mega sonic energy).
As to claims 25 and 26, Wang discloses a method for cleaning a semiconductor wafer (see Wang Abstract) comprising: holding a semiconductor wafer by a chuck (see Wang Fig. 4, ref.#4010 and 4014; paragraph [0029], [0033]); spraying cleaning liquid on the surface of the semiconductor wafer (see Wang Fig. 4, ref.#4012, paragraph [0035]); driving an ultra or mega sonic device to a position above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer (see Wang Fig. 4, ref.#4003; paragraph [0034]); and driving the chuck to rotate  making the ultra or mega sonic energy be transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Wang paragraph [0033]).  It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
While Wang discloses that the wafer is rotated at a spin speed in the range of 10 rpm to 1500 rpm, Wang does not explicitly disclose that the wafer rotates at a spin speed lower than a set spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid at a rotation speed in the range of 10-45 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 10 rpm to 45 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
The combination of Wang and Chung does not explicitly disclose that the spraying cleaning liquid on the surface of the semiconductor wafer is by at least one side dispenser.  Beck discloses a similar cleaning method wherein the spraying cleaning liquid on the surface of the semiconductor wafer is done by at least one side dispenser (see Beck Fig. 2 and 5 disclosing side dispensers 52).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ultra sonic or mega sonic device including the dispensers disclosed by Beck in order reduce excess waste of cleaning fluids (see Beck paragraph [0003]).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” while Wang appears to disclose that the gap is filled during rotation (see Wang Figs. 4 and 6), to the extent that it could be argued that Wang does not disclose that the gap is filled during rotation without phases alternating between gas and liquid in the gap, Beck a similar cleaning method wherein the gap between 
As to claims 23 and 24, the combination of Wang, Chung and Beck discloses that the side dispensers can be disposed at a side of the ultra or mega sonic device where the side dispenser has a plurality of jetting holes which are arranged in a line disposed along the side of the ultra or mega sonic device (see Beck Fig. 2 disclosing a line of holes along a side of the ultra or mega sonic device 40).

 Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
First, it is noted that Applicant’s amendments made in the January 24, 2022 filing make the claims to be the same as the claims filed on January 29, 2021 where new claims 25 and 26 from January 24, 2022 are the same as claims 20 and 22 from January 29, 2021.  
Regarding Applicant’s arguments that the cited prior art does not disclose that the gap is fully filled without phases alternating between gas and liquid in the gap, as discussed above, the combination of Beck, Wang and Chung discloses that the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Beck is relied upon for disclosing that the gap is continuously filled during processing.  While Beck discloses that the substrate can be used at higher speeds and that there are advantages to rotating at higher speeds, Beck does not disclose that higher speeds are required to keep the gap continuously filled.  As discussed above, Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 8 rpm to 50 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).
In response to applicant's argument that the cited prior art does not disclose preventing damages to the surface of the semiconductor wafer by using low spin speeds, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed in the above rejections, both Wang and Chung disclose that it is known in the art to rotate the wafer at lower spin speeds (see, e.g., Wang at 
Furthermore, the claims have been further rejected under 35 U.S.C. 103 over U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. in view of U.S. Patent App. Pub. No. 2004/0163668 to Chung et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. where Wang discloses that the wafer can be rotated in the range of 10 rpm to 1500 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 10 rpm to 30 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714